July 26, 2007

International Smart Sourcing, Inc.
320 Broad Hollow Rd
Farmingdale, NY 11735
David Hale, Pres.

Dear Mr. Hale,

This letter sets forth our prior discussions and the basis on which Network 1
Financial Securities, Inc (“Network”) is engaged by International Smart
Sourcing, Inc. (the “Company”) to act as its financial advisor for its finance
and acquisition program with respect to it’s introduction to and it’s
acquisition of Real Property Technologies, LLC (RPT LLC) and it’s affiliated
companies.

      1.       Performance of Services     Network shall provide the following
services:           (a)       Network will work with the Company’s staff in
developing acquisition criteria both from the point of view of business
compatibility and financial acceptability. It is acknowledged that Network 1
introduced the Company to RPT, LLC.     (b) Network will gather financial
information on RPT LLC companies. Network will utilize its contracts ad sources
of information to develop as complete a financial profile as possible. In the
event outside consulting studies are desirable, Network will recommend such
consultants and be prepared to retain them on behalf of the Company, with the
Company’s prior approval.     (c) Network will evaluate the RPT LLC from a
financial viewpoint, providing an opinion as to value and the price level
necessary to consummate a transaction.     (d) Network will contribute to the
analysis of the RPT LLC desirability from both a business and product viewpoint,
combining these conclusions with the judgment as to the likelihood of success.  
2. Financing     Should the company require additional capital in order to
finance this acquisition and wish to raise these funds through a secondary issue
of equity or private placement, the Company may request Network to serve as its
investment banker for said purpose. Such financing shall occur at such time as
the Company, in its sole discretion, shall deem appropriate. Terms, conditions,
and compensation for said financing will be negotiated at the time of the
request.  

--------------------------------------------------------------------------------


      3.       Compensation for Services     In consideration for the above
described services, and the introduction, the Company agrees to issue to Network
or its designees 4,000,000 restricted common shares upon completion of the
merger with RPT LLC.   4. Indemnity     Each party shall indemnify the other and
its partners, officers, directors, and employees against all claims, damages,
liability, and litigating expenses (including the expenses of investigation and
defending such claims) as the same as incurred, relating to or arising out if
its activities hereunder, except to the extent that any claims, damages,
liability, or expense, if found on a final judgment by a court of law to have
resulted from the other’s willful misconduct or gross negligence in performing
the services described above.   5. Termination     This Agreement may be
terminated after six months by either party at the end of any subsequent
calendar month. The terminating party shall give written notice to the other
party at least fifteen days prior to such termination. However should the
company complete a merger with RPT, LLC within a 2 years from this agreement
compensation as described in paragraph will be due Network 1.   6. Entire
Agreement     This Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and supersedes and cancels any prior
communications, understanding, and agreement between the parties. This Agreement
cannot be modified or change, nor can any of its provisions be waived, except in
writing signed by all parties. However, all shares issued pursuant to this
Agreement will remain in effect.   7. Governing Law     This Agreement shall be
governed by the laws of the State of New York. The parties hereto agree to
submit to the jurisdiction of the Supreme Court of the State of New York for the
determination of any dispute arising this Agreement or in any action to enforce
the terms hereof.  

--------------------------------------------------------------------------------

Please confirm the foregoing is in accordance with your understanding by signing
and returning to us duplicate of this letter.

Very truly yours,          By:      /s/ Damon Testaverde    Damon Testaverde 
Managing Director 


  Accepted and Agreed to:      By:      /s/ David Hale    International Smart
Sourcing, Inc  David Hale, Pres. 


--------------------------------------------------------------------------------